                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



   ROBERT DIGIACOMO,

                 Plaintiff,

        v.
                                       Civil No. 18-1649 (NLH/KMW)
   DGMB CASINO, LLC d/b/a
   ROSORTS CASINO HOTEL and DGMB
                                       OPINION
   CASINO HOLDING, LLC, d/b/a
   RESORTS CASINO HOTEL,

                 Defendants.


APPEARANCES:

ROSS M. O’NEILL
COOPER LEVENSON PA
1125 ATLANTIC AVENUE
ATLANTIC CITY, NJ 08401

     Attorney for Defendants.

HILLMAN, District Judge

     This case concerns a common law negligence claim stemming

from injuries sustained by Plaintiff Robert DiGiacomo who

alleged he slipped and fell on ice in Defendants’ parking lot.

Presently before the Court is Defendants’ Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 41(b) (“Motion to

Dismiss”).   This Court will grant Defendants’ Motion to Dismiss

for the reasons stated below.

                               BACKGROUND

     This Court takes its facts from Plaintiff’s complaint.     On
February 13, 2016, Plaintiff claims he visited Defendants’

premises at approximately 2:45 PM.     Plaintiff parked his car in

the self-park lot and was walking from his car to the front

entrance of the casino when he slipped and fell on ice.

Plaintiff alleges that Defendants knew or should have known of

this condition and that they did not place appropriate warning

signs or clean up the allegedly hazardous condition.

     On February 6, 2018, Plaintiff filed a complaint in this

Court.    Plaintiff filed an amended complaint on February 23,

2018.    The complaint alleged one count of common law negligence

against Defendants, DGMB Casino Holding and DGMB Casino, LLC,

both doing business as Resorts Casino Hotel.      On March 23, 2018,

Defendants answered Plaintiff’s Amended Complaint.

     Some discovery ensued thereafter.     According to Defendants,

the parties exchanged limited written discovery by August 9,

2018.    But, thereafter, Plaintiff’s previously scheduled

deposition was cancelled and the discovery deadline was thus

extended to November 30, 2018.    (ECF No. 13.)   Even with the

deadline extension, the parties were unable to agree to a time

to depose Plaintiff.    The reason: Plaintiff’s counsel had been

unable to locate or communicate with Plaintiff.       All deadlines

were stayed on November 27, 2018.     (ECF No. 14.)

     A status conference was held before Magistrate Judge Karen

M. Williams on January 4, 2019.    Plaintiff’s counsel advised the

                                  2
Court that he had been unable to locate or communicate with his

client.    On January 11, 2019, counsel for Plaintiff filed a

letter with the Court memorializing the relevant facts.    (ECF

No. 16.)    As a result, this Court entered an Order to Show Cause

on February 26, 2019, setting forth a briefing schedule and

directing Defendants to file a motion to dismiss pursuant to

Federal Rule of Civil Procedure 41(b) addressing the Poulis

factors.

     On March 15, 2019 Defendants filed their Motion to Dismiss

Plaintiff’s Amended Complaint pursuant to Rule 41(b).    No

response was filed by Plaintiff.

                              ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court has jurisdiction over this case pursuant to 28

U.S.C. § 1332.

     B.     Rule 41(b) Standard

     Pursuant to Federal Rule of Civil Procedure 41(b), the

Court may dismiss an action when a plaintiff fails to prosecute

his case or comply with the court rules or a court order.      FED.

R. CIV. P. 41(b).

     Generally, when deciding whether to dismiss a case for a

plaintiff’s failure to prosecute, the Court must consider the

six factors set forth in Poulis v. State Farm Fire and Casualty

Co., 747 F.2d 863, 868 (3d Cir. 1984).    These factors are:

                                   3
     (1) the extent of the party’s personal responsibility;
     (2) the prejudice to the adversary caused by the failure
     to meet scheduling orders and respond to discovery; (3)
     a history of dilatoriness; (4) whether the conduct of
     the party or the attorney was willful or in bad faith;
     (5) the effectiveness of sanctions other than dismissal,
     which entails an analysis of alternative sanctions; and
     (6) the meritoriousness of the claim or defense.

Poulis, 747 F.2d at 868.    The Court notes that “[n]ot all of

these factors need to be met for a district court to find

dismissal is warranted.”    Hicks v. Feeney, 850 F.2d 152, 156 (3d

Cir. 1988).    Thus, the Court will consider these factors in

turn.

     C.     Rule 41(b) Motion

          a. The Extent of Plaintiff’s Personal Responsibility

     The Court finds this factor favors dismissal.     Taking

Plaintiff’s counsel’s representations as true, Plaintiff’s

counsel is not personally responsible for the failure to

prosecute this action.    (See ECF No. 16.)   Since August 2018,

Plaintiff’s counsel has been diligent in attempting to locate

Plaintiff so that litigation could continue, but has been

unsuccessful.    (See ECF No. 16.)

     But, Plaintiff does bear personal responsibility for the

lack of prosecution of this action since August 2018.     Plaintiff

is necessary to continue this action, but has not returned his

counsel’s telephone calls or correspondence.     This action cannot

proceed without a deposition of Plaintiff and without Plaintiff


                                     4
guiding, through his counsel, the course of his side of the

litigation.   For that reason, this Court finds this factor

favors dismissal.

       b. The Prejudice to Defendants Caused by the Failure to
          Meet Scheduling Orders and Respond to Discovery

     The Court finds this factor also supports dismissal.

Generally, “[e]vidence of prejudice to an adversary . . .

‘bear[s] substantial weight in support of dismissal.’”    Adams v.

Trs. of the N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863,

873-74 (3d Cir. 1994) (quoting Scarborough v. Eubanks, 747 F.2d

871, 876 (3d Cir. 1984)).   Generally, prejudice includes “‘the

burden imposed by impeding a party’s ability to prepare

effectively a full and complete trial strategy.’”   Briscoe v.

Klaus, 538 F.3d 252, 259 (3d Cir. 2008) (quoting Ware v. Rodale

Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003)).   Examples of

this type of prejudice include the loss of evidence, “‘the

inevitable dimming of witnesses’ memories,’” and burdens or

costs imposed upon the discovering party.   Id. (citing Adams, 29

F.3d at 874).

     Defendants have been unable to depose or conduct a medical

examination of Plaintiff nor have they been able to request

appropriate medical records from his medical providers.

Defendants have complied with the discovery orders in this case

and have provided written discovery responses and allowed


                                 5
Plaintiff’s counsel to conduct a site inspection.    Plaintiff

also provided written discovery responses prior to his

disappearance.

     Obviously, Plaintiff’s disappearance is the root of the

lack of continuing discovery in this case.    Plaintiff has thus

not honored discovery deadlines set by the Court.    There is

clear prejudice here, including Defendants inability to prepare

their case, test Plaintiff’s theory, and their obligation to

continue to litigate this case in the absence of Plaintiff.

This factor strongly favors dismissal.

        c. The History of Dilatoriness

     This factor also favors dismissal.    “Extensive or repeated

delay or delinquency constitutes a history of dilatoriness, such

as consistent non-response to interrogatories, or consistent

tardiness in complying with court orders.”    Adams, 29 F.3d at

874 (citing Poulis, 747 F.2d at 868).    This Court finds that

Plaintiffs’ counsel have not shown a history of dilatoriness.

However, Plaintiff has shown this type of history.    Regardless

of the reason, Plaintiff has not participated in the case.

Plaintiff’s disappearance meant he could not be produced for his

deposition in November 2018.    (Defs.’ Mot. to Dismiss, Ex. F.)

He continued to be unavailable, thereby missing or extending

multiple deadlines and causing the litigation of this case to

halt.   (See ECF Nos. 13-16.)   This factor supports dismissal.

                                  6
         d. The Willfulness or Bad Faith of the Conduct of
            Plaintiff or Plaintiff’s Counsel

       This factor also favors dismissal.   According to

Defendants, Plaintiff’s counsel represented during the January

4, 2019 status conference that he has determined Plaintiff no

longer resides in the same apartment and that he has provided no

forwarding address or any other information by which to contact

him.    (Defs.’ Mot. to Dismiss 6.)   Defendants argue that this

factor should be decided as it was in Chimenti v. Kimber, No.

3:CV-01-0273, 2010 U.S. Dist. LEXIS 66023 (M.D. Pa. July 1,

2010).

       This Court finds Defendants’ argument persuasive.   Chimenti

involved a defendant doctor who his counsel believed “left [the

United States] and is living somewhere in the Middle East” and

who counsel had “been unable to contact . . . for a prolonged

period of time despite various attempts . . . .”     2010 U.S.

Dist. LEXIS 66023, at *4-5.    The Court specifically held:

       With respect to the issue of dilatoriness, since it was
       Doctor Mohadjerin who has voluntarily relocated, perhaps
       left the country, without apprising either this Court or
       his legal counsel of his current whereabouts or
       providing any means by which his attorney could contact
       him, a finding of dilatoriness and willful conduct is
       warranted.

Id. at *6-7 (emphasis added).    Similarly, here, the Court finds

Plaintiff’s relocation without leaving any method whereby the

Court or his counsel could contact him warrants a finding of



                                  7
willful conduct.   Therefore, the Court finds this factor

supports dismissal.

       e. The Effectiveness of Sanctions Other than Dismissal

     This factor favors dismissal.     Essentially, this factor

requires the Court to “consider the availability of sanctions

alternative to dismissal.”     Briscoe, 538 F.3d at 262 (citing

Poulis, 747 F.2d at 869).     This Court finds instructive the

treatment of this factor in Cooper v. Atlantic County Justice

Facility, No. 15-575 (JBS/JS), 2016 U.S. Dist. LEXIS 3903, at

*7-8 (D.N.J. Jan. 12, 2016).     In that case, the pro se plaintiff

could not be located after he filed his complaint; all mail sent

to him was returned as undeliverable.     Id. at *1-3.   The Court

determined that monetary sanctions, an order to show cause

requiring the plaintiff to state why his case should not be

dismissed, and administrative termination would all be

ineffective.   Id. at *7-8.

     Although circumstances are slightly different in this case,

the same reasoning and outcome applies here.     Monetary sanctions

against Plaintiff would be ineffective since he cannot be

located.   Monetary sanctions against his counsel would be

unwarranted because he is not responsible for Plaintiff’s

unwillingness to continue with this litigation.     For similar

reasons, an order to show cause or administrative termination

would be ineffective.   Nothing short of dismissal will solve the

                                   8
issue of Plaintiff’s disappearance.    Thus, this factor favors

dismissal.

       f. The Meritoriousness of the Claim or Defense

     This factor does not favor dismissal.    Under this factor,

the Third Circuit has instructed district courts to “use the

standard for a Rule 12(b)(6) motion to dismiss for failure to

state a claim” to determine meritouriousness of claims and

defenses.    Briscoe, 538 F.3d at 263 (citing Poulis, 747 F.2d at

869-70).    Defendants argue that without further information from

Plaintiff, they are unable to determine the meritoriousness of

his claim or of their possible defenses.    As pleaded, the Court

finds no reason - and Defendants provide no reason – why

Plaintiff’s claim would not pass a Rule 12(b)(6) challenge.

Thus, this factor does not favor dismissal.

     On balance, this Court finds the Poulis factors weigh in

favor of dismissal.    Sometime during August 2018, it appears

Plaintiff did not actually wish to continue this litigation and

– despite the best efforts of his counsel – it appears Plaintiff

also does not wish to be found.    Nothing short of dismissal will

alleviate the prejudice caused to Defendants.    Thus, this Court

will grant Defendants’ Motion to Dismiss.




                                  9
                           CONCLUSION

     Based on the foregoing reasons, this Court will grant

Defendants’ Motion to Dismiss.

     An appropriate Order will be entered.



Date: April 15, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 10
